NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                         _______________________

                                 No. 20-3436
                           _______________________

                        UNITED STATES OF AMERICA

                                         v.

                              ERIC J. JOHNSON,
                                        Appellant
                           _______________________

                 On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                      District Court No. 1-12-cr-00150-001
                   District Judge: The Honorable Yvette Kane
                         __________________________

                   Submitted under Third Circuit L.A.R. 34.1(a)
                                 June 21, 2021

       Before: SMITH, Chief Judge, MATEY, and FISHER, Circuit Judges

                             (Filed June 23, 2021)
                         __________________________

                                  OPINION*
                         __________________________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
SMITH, Chief Judge.

      Eric Johnson appeals the District Court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). For the reasons that

follow, we will affirm.

                                            I.

      In July 2013, Johnson pleaded guilty to conspiracy to distribute crack

cocaine. See 21 U.S.C. § 846. The District Court ultimately sentenced him to a

term of 188 months. He is projected for release in December 2027.

      In August 2020, Johnson sought compassionate release from the warden at

FCI Petersburg Low where he was then imprisoned. The warden denied the

request. Through court-appointed counsel, Johnson sought relief in the District

Court. The District Court issued a reasoned order denying Johnson’s

compassionate release motion. This pro se appeal followed.

                                           II.1

      A District Court “may reduce [a federal inmate’s] term of imprisonment”

and “impose a term of probation or supervised release . . . if it finds that . . .

extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c)(1)(A)(i). If extraordinary and compelling reasons exist, then the District



1
  The District Court had jurisdiction pursuant to 18 U.S.C. § 3582. We have
jurisdiction under 28 U.S.C. § 1291.
                                       2
Court must consider the factors set forth in 18 U.S.C. § 3553(a) to the extent they

are applicable. Id. § 3582(a). Those factors include, inter alia, the nature and

circumstances of the offense, the history and characteristics of the defendant, the

need for the sentence imposed to promote respect for the law and provide just

punishment, and the need to protect the public from further crimes by the

defendant. Id. § 3553(a).

      We review the District Court’s order denying compassionate release for

abuse of discretion. See United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir.

2020). Accordingly, we will not disturb the District Court’s decision unless we

have a “definite and firm conviction” that an error was committed. Id. (quoting

Oddi v. Ford Motor Co., 234 F.3d 136, 146 (3d Cir. 2000)).

                                         III.

      Johnson is fifty years old and suffers from latent tuberculosis and stage 2

chronic kidney failure, which he claims places him at a heightened risk of severe

illness or death from COVID-19. He contends that the District Court abused its

discretion by concluding that his age and health conditions do not constitute

extraordinary and compelling circumstances warranting compassionate release.

      In reaching its decision, the District Court observed that Johnson had

previously contracted COVID-19 “with no apparent deterioration in his health”

and that FCI Petersburg Low “appears to have arrested the spread of the virus

                                          3
within that institution.” District Court Order, Nov. 5, 2020, at 4. Johnson does not

respond to either of these points. We see no abuse of discretion in the District

Court’s determination.

      Next, Johnson claims that the District Court abused its discretion when

considering the § 3553(a) factors. He claims that, by having served about half of

his sentence, he has already received just punishment for his crime. He also points

out that he maintains employment, takes advantage of educational and vocational

opportunities, and has avoided major disciplinary problems. He contends that he

has a low likelihood of recidivism, that he has been adequately deterred, and that

his continued incarceration is not necessary to protect the public.

      The District Court disagreed. It observed that, even if Johnson’s health and

age constitute extraordinary and compelling reasons for relief, the § 3553(a)

factors “weigh[] strongly” against compassionate release. District Court Order,

Nov. 5, 2020, at 4. The District Court observed that Johnson is a career offender

and that his original sentence of 188 months “was deemed necessary to protect the

public, promote respect for the law, and serve the purposes of deterrence and

adequate rehabilitation due to Johnson’s repeated drug convictions, parole

violations, illegal weapon possession, and history of violence.” Id. The District

Court therefore concluded that requiring him to serve the remainder of his sentence

is necessary to meet those sentencing objectives. Id.

                                          4
      Again, we are not left with the “definite and firm” conviction that the

District Court erred. Pawlowski, 967 F.3d at 330 (quoting Oddi, 234 F.3d at 146).

We therefore will not disturb the District Court’s judgment.

                                        IV.

      Because the District Court did not abuse its discretion, we will affirm the

order denying compassionate release.




                                         5